Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on January 4, 2022 for patent application 16/797,233.  
Status of Claims
2.	Claims 1-20 were examined in the previous office action dated October 14, 2021. As a response to the October 14, 2021 office action, Applicant has Amended claims 1 and 12-20; and Added claims 21 and 22. Claims 1-22 are now presented for examination in this office action.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtaining, inputting, and outputting. 
The limitation of obtaining, inputting, and outputting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining,” in the context of this claim encompasses the user manually obtaining data. Similarly, the limitation of inputting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “implemented” in the 

Response to Arguments
5.	Applicant’s arguments filed on January 4, 2022 have been fully considered. The arguments are not persuasive and do not overcome the original rejection. The following are the Examiner’s observations in regard thereto.
Applicant Argues:
The claims are rejected under 35 USC 101 as being directed to an abstract idea.
Applicant has amended claims 1, 13 and 18 to recite computer-implemented operations that
provide a tangible and practical technical application. 
Examiner Responds:
Examiner is not persuaded. Applicant’s claim limitations recite patent-ineligible abstract ideas. Adding one abstract idea, to another abstract idea, does not render the claims non-abstract. The 2019 Guidance recognizes these sorts of mental processes as constituting patent-ineligible abstract ideas. MPEP 2016.04.
	The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the function of a computer or an improvement to other technology or technical field. See also MPEP 2016.05(a). In the present case, the claims recite no additional elements beyond the abstract ideas, noted above. The claims do not integrate the recited abstract ideas into a practical application within the meaning of the 2019 Guidance. See BSG Tech LLC v.
BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) ("It has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 'significantly more' than that ineligible concept."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) ("[A] claim for a new abstract idea is still an abstract idea."); SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) ("What is needed is an inventive concept in the non-abstract application realm."). Accordingly, we reject claims 1-22 under 35 USC 101 as being directed to an exception to patent-eligible subject matter without reciting significantly more.
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.